UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            11/12/2019
                                                          X
STARK INDEMNITY &LIABILITY CO, a/s/o
The Gap, Inc.,                                                 No. 19-cv-03819-AT-SN

                                  Plaintiff,
                                                               CONFIDENTIALITY
 - against-                                                    STIPULATION AND
                                                               PROTECTIVE ORDER
EXPEDITORS INTERNATIONAL OF
WASHINGTON, TNC.,

                                 Defendant.
                                                          X

         This Confidentiality Stipulation and Protective Order (the "Stipulation"), dated

November 8, 2019, is made by and between Defendant Expeditors International of Washington,

Inc. ("Expeditors") and Plaintiff Starr Indemnity &Liability Co. ("Starr," together with

Expeditors, the "Parties," or each individually a "Party") a/s/o The Gap,Inc.("The Gap").

         WHEREAS, Expeditors and The Gap are parties to a Master Services Agreement

executed on or about November 7, 2014 (the "MSA"), from which arise the events and

transactions at issue in this proceeding;

         WHEREAS, the Parties agree that the MSA contains information of a sensitive,

proprietary and confidential nature that could cause irreparable competitive harm to Expeditors

and The Gap if publicly known;

         WHEREAS, in light of the nature of the claims and defenses asserted by the Parties in

the above-captioned lawsuit (the "Litigation"), it is likely that discovery will result in disclosure

of the MSA and related confidential documents of a competitively sensitive nature;

         WHEREAS,in accordance with Rule 26(c) of the Federal Rules of Civil Procedure, the

Parties have agreed on the following procedures for controlling disclosure of any such

information produced during discovery;


FG:53545717.1
       NOW THEREFORE,in consideration for the terms and conditions herein, the Parties

agree as follows:

       1.      This Stipulation shall govern the production and use of all documents (as that

term is defined by Local Civil Rule 26.3(c)(2)), deposition testimony (including all transcription

and video-taped recordings of testimony), deposition exhibits, answers to interrogatories and

requests for admission, and other written, recorded or graphic discovery materials between the

Parties in the Litigation ("Discovery Material"). A Party that produces Discovery Material is

hereinafter referred to as a "Producing Party," and a Party that receives Discovery Material is

hereinafter referred to as a "Receiving Party."

       2.      "Confidential Information" means any Discovery Material that the Producing

Party designates as Confidential pursuant to this Stipulation, provided however that Confidential

Information shall not include any Discovery Material or portions thereof which:(a) presently are

or hereafter become available to the Receiving Party on anon-confidential basis from the

Producing Party; or (b) the Producing Party acknowledges has become available to the public

other than as a result of a disclosure by a Receiving Pariy in violation of this Stipulation, such

acknowledgment not to be unreasonably withheld. At any time prior to trial in this Litigation,

any Discovery Material inadvertently produced without a confidentiality designation, may

subsequently be designated by the Producing Party as Confidential Information by so informing

the Receiving Party, in writing.

       3.      The Receiving Party will afford confidential treatment to the Confidential

Information, and will not disclose the Confidential Information to any other party, but may

disclose such information to:

       a.      its employees and the attorneys of record in this Litigation, upon their

               acknowledgment of receipt and acceptance of the terms of this Stipulation;

                                                  7
       b.     as to any document, its author, its addressee, and any other person indicated on

              the face of the document as having received a copy;

       c.     any witness called to testify at deposition or any witness whom counsel for a party

              in good faith believes may be called to testify at trial or deposition in this action,

              provided such person has first executed the declaration attached as Exhibit A (the

              "Acknowledgment")in accordance with paragraph 4;

       d.     agents, consultants, and retained experts of the Receiving Party upon their

              acknowledgment of receipt and acceptance of the terms of this Stipulation, and

              who have executed the Acknowledgment in accordance with paragraph 4, and the

              employees of such agents and consultants;

       e.     stenographers engaged to transcribe depositions conducted in this Litigation;

       f.     persons necessary to comply with applicable law or the valid order of a court of

              competent jurisdiction; provided, however, that in the event of a disclosure

              compelled by law or court order, the Receiving Party will notify the Producing

              Party as promptly as practicable (if at all possible, prior to making such

              disclosure) and shall seek a protective order or confidential treatment of the

              Confidential Information; and

       g.     the Court and its support personnel.

       4.     Persons proposed under paragraph 3(c) or 3(d) shall be identified, in writing, to

the Producing Party's counsel (2) business days in advance of any disclosure of Confidential

Information to such person. If the Receiving Party proposes disclosure to a person under

paragraph 3(c) or 3(d), such Receiving Party shall provide to the Producing Party, upon request,

a copy of the Acknowledgment executed by such person. Under no circumstances shall any




                                                3
person referenced in paragraph 3(c) or 3(d) be allowed to review any Confidential Information

unless such person has executed a copy of the Acknowledgment.

        5.      The Receiving Party shall not use any Confidential Information for any purpose

other than this Litigation.

        6.      The Receiving Party shall use its best efforts to prevent disclosure of Confidential

Information to any unpermitted third party.

        7.      All Confidential Information furnished to a Receiving Party by a Producing Party

shall remain in the sole possession and custody of the Receiving Party, and shall be destroyed or

returned to the Producing Party within ten business days of the final disposition in this Litigation,

along with any copies thereof. The Parties shall make reasonable efforts to ensure that all

experts and consultants they have retained abide by this provision.

       8.      The Parties acknowledge that unauthorized disclosure of Confidential Information

will cause irreparable harm to the Producing Party. If a Receiving Party breaches its obligations

hereunder, the Producing Party shall be entitled to seek injunctive relief to protect its interests, in

addition to all other rights and remedies available at law or equity.

       9.      If any Party seeks to file Confidential Information with the Court, or to file any

portions of pleadings, motions, deposition transcripts or other papers that disclose or include

Confidential Information, such Party shall request that the filing be made under seal in

accordance with Judge Torres' or Judge Netburn's Individual Practices in Civil Cases. The

Parties will use their reasonable efforts to minimize the filing of Discovery Material under seal.

        10.    Any Party who either objects to any designation of confidentiality, or who

requests further limits on disclosure, may at any time prior to the trial in this Litigation serve

upon counsel for the other Party a written notice stating with particularity the grounds of the

objection or request. If the Parties cannot reach prompt agreement concerning the objection, and

                                                  4
the objecting Party may seek recourse from the Cout-~ by following the procedures set forth for

raising discovery disputes in Judge Torres' or Judge Netburn's Individual Practices an Civil

Cases. Notwithstanding any challenge to the designation of Discovery Material as "Confidential

Information," all Discovery Material designated as such must be treated as such and as subject to

this Stipulation until one of the following occurs: (a) the designating Party withdraws its

confidentiality designation in writing; or (b) the Court decides the Discovery Material at issue is

not appropriately designated as confidential.

       1 1.    Neither Party shall be obligated to challenge the propriety of a confidentiality

designation.   Failure to raise such a challenge shall not constitute an admission that any

Discovery Material is in fact Confidential Information.

       12.     Nothing in this Stipulation shall prevent disclosure of Confidential Information

beyond the terms of this Stipulation if the Producing Party consents to such disclosure, in

writing, or if the Court orders such disclosure.

       13.     This Stipulation shall be construed in accordance with the laws of the State of

New York, without giving effect to principles of conflict of laws.

       14.     This Stipulation is the complete and exclusive statement of the agreement among

the Parties, and supersedes all prior written and oral communications and agreements, relating to

the subject matter hereof.

       15.     In the event of invalidity of any provision of this Stipulation, the Parties agree that

such invalidity shall not affect the validity of the remaining portions of this Stipulation, and

further agree to substitute for the invalid provision a valid provision which most closely

resembles the intent and economic effect of the invalid provision.

       16.     This Stipulation may be signed in counterparts and by facsimile.

       17.     This Stipulation shall survive conclusion of the Litigation.

                                                   E
             18.      The Court will retain jurisdiction over the terms and conditions of this Stipulation

      only for the pendency of the Litigation.

             19.      This Stipu]ation does not bind the Court or any of its personnel.

      Dated: November 8, 2019

      NICOLETTI,HQIRNIG & SWEENEY                        FOSTER GARVEY,P.C.
               '~ .     i II

                                                                   r            ~---

                                                         Steven Block
                                                         Malcolm Seymour
      Wall Street Plaza, 88 Pine Street                  Kelly Mennemeier
      New York, New York 10005                           100 Wall Street, 20th Floor
                                                         New York, New York 10005

      Attorneysfor PlaintiffStarr Indemnity 6'c          Attorneysfor Defendant Expeditors
      Liability Co. a/s/o The Gap, Inc.                  International of Washington, Inc.




SO ORDERED.
     SO ORDERED.




       SARAH
November       NETBURN,U.S.M.J.
         12, 2019
New York, New York
       November       ,2019
                                              EXHIBIT A

    DECLARATION OF COMPLIANCE WITH CONFIDENTIALITY AGREEMENT

         I,                            ,declare as follows:

         1.     I have read and understand the contents of the Confidentiality Stipulation and

Protective Order, dated November 8, 2019(the "Stipulation") by and between Starr Indemnity &

Liability Co., a/s/o The Gap, Inc., and Expeditors International of Washington, Inc.

         2.     I am executing this Declaration and agreeing to observe the conditions provided

in the Stipulation prior to any disclosure to me of documents, things and/or any other information

containing, in whole or in part, information governed by the Stipulation.

         3.     Y expressly agree that: (a) I have read and shall be fully bound by the terms of the

Stipulation;(b) all documents, things and information which are disclosed to me pursuant to the

Stipulation shall be maintained in strict confidence, and I shall not disclose or use the original or

any copy of, or the subject matter of any of the documents, things or the information they

contain, except in accordance with the Stipulation; and (c) I shall not use any of the documents,

things and/or any information governed by the Stipulation other than in connection with the

Litigation (as defined in the Stipulation).

         4.     I declare under penalty of perjury of the laws of the United States that the

foregoing is true and correct.




Dated:
                                       Signature




FG:53545717.1
